F. Garrett, J.,
ad hoc. The pendency of insolvency proceed*21ings against the principal on a release bond is no bar to a suit against the surety; a judicial surety cannot plead discussion. 30 An. 69.
2. The voluntary acceptance on the part of the creditor of an-immovable or any other property in'payment of the principal debt, is a full discharge of the surety, even in case the creditor should be afterwards evicted from the property so accepted. C. C. 3062.
3. Where, after obtaining judgment against the defendant in a sequestration suit in which the property was released on bond,' the creditor accepts a policy of insurance on the life of his debtor, in favor of the creditor, in full acquittance of the debt sued on and other debts due him by said defendant, but reserves expressly his right to enforce his claims against the surety on the release bond, and to credit whatever he should recover from the surety on the amount due him, held: the surety was discharged from all liability on the bond.
4. The mere knowledge on the part of the surety that the contract was being made between his principal and the creditor implies no assent to its terms and does not make him a party to it.